—In an action for a divorce and ancillary relief, the plaintiff appeals, as limited by her brief, from stated portions of an order of the Supreme Court, Suffolk County (Kent, J.), dated February 27, 2001, which, inter alia, denied that branch of her motion which was for pendente lite child support, awarded her pendente lite counsel fees in the sum of only $2,500, and awarded her pendente lite maintenance in the sum of only $300 per week.
*476Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
As a general rule, any perceived inequities in pendente lite awards are best addressed in a speedy trial where issues such as the standard of living enjoyed by the parties during the marriage can be determined (see, Verderame v Verderame, 247 AD2d 609; Weinberg v Weinberg, 247 AD2d 535). Under the circumstances of this case, we find no basis to modify the pendente lite award. O’Brien, J. P., Krausman, Smith and Adams, JJ., concur.